Citation Nr: 0416159	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 
1998 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition 
claimed as secondary to the service-connected anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2000 RO decision which 
granted entitlement to a TDIU rating, effective January 9, 
1998; and from a December 2000 RO decision, in which it was 
determined that new and material evidence to reopen claims 
for service connection for a heart disorder and for arthritis 
had not been submitted.  

In May 2004, the veteran's motion to advance his case on the 
Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO increased the 
disability rating for the veteran's anxiety disorder from 50 
percent to 70 percent, effective January 1993, the date of 
his claim for an increased rating.  

2.  The veteran's formal application for TDIU was received by 
the RO on January 9, 1998.  He reported that he last worked 
full time on October 1980.  

3.  In March 2000, TDIU was granted by the RO effective from 
January 9, 1998, the day of his formal application for such 
benefits.  

4.  Entitlement to a TDIU was first factually ascertainable 
on a VA examination conducted on July 21, 1993.

5.  In March 1966 the RO advised the veteran that it was 
denying service connection for orthopedic conditions, in part 
due to the fact that arthritis had not been demonstrated 
within one year of service, and the current orthopedic 
disabilities were of post-service origin.  The Board affirmed 
this decision in January 1967.  

6.  The evidence associated with the claims file subsequent 
to the January 1967 Board decision is cumulative or redundant 
of evidence previously of record, or does not bear 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for arthritis.  

7.  In a May 1986 rating decision, the RO denied service 
connection for hypertension and a heart disorder, including 
as secondary to the service-connected nervous condition.  The 
veteran was notified of the decision in June 1986 and did not 
appeal.  Thus, the decision became final.

8.  The evidence submitted since the May 1986 rating 
decision, is cumulative of evidence previously considered, or 
does not bear directly and substantially upon the specific 
matter under consideration, such that it must be considered 
to decide fairly the merits of the claim for service 
connection for a heart condition.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of July 
21, 1993, but no earlier, for a grant of TDIU have been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).  

2.  The January 1967 Board decision, which denied service 
connection for arthritis is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

3.  The evidence received since the January 1967 decision is 
not new and material and the claim for service connection for 
arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

4.  The May 1986 rating decision, which denied service 
connection for a heart disorder is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b); 38 C.F.R. § 20.1100.  

5.  The evidence received since the May 1986 decision is not 
new and material and the claim for service connection for a 
heart disorder is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in correspondence dated in March 2000 and June 2003.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

In this case, the initial AOJ decision with regard to the 
effective date issue was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA has taken the position that 
Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

TDIU

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2003).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id.  In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2) (2003).  

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.115(a) is met; since the veteran has effectively filed an 
informal claim, the VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

Historically, it is noted that the veteran was medically 
discharged from active duty due to psychoneurosis.  A March 
1966 RO decision determined that the veteran's service-
connected anxiety reaction warranted a 30 percent evaluation.  
An increased 50 percent rating for his psychiatric disability 
was established in a May 1979 rating action.  

Records of VA outpatient treatment in May 1980, and 
hospitalization in June 1980, contain no findings referable 
to the veteran's employment.  The only reference to the 
service connected psychiatric disability, was in the hospital 
summary in which anxiety was noted as a clinical diagnosis 
that was not treated.

VA outpatient treatment records dated from July 1980 to 
December 1981, show treatment mostly for physical 
disabilities.  In January 1981, he reported that he had 
retired because, he was "too confused goofed up to often.  
It was noted, however, that his anxiety disorder was 
unaltered.  In April 1981, he reported that he had often been 
losing his temper, and that this was partly the cause of 
loosing his job.  The veteran's condition was described as 
"more of a borderline personality disorder."  In May 1981, 
he again complained of loosing his temper and saying things 
he did not remember.  In July 1981, he reported that people 
told him he had been doing strange things that he did not 
remember, and that he heard his name called, but no one was 
there.  The physician opined that the veteran's anxiety 
disorder in a schizoid personality had deteriorated into an 
overt schizophrenic process.  In August 1981, he complained 
of dizziness, which the examiner thought were of a hysterical 
nature.

The veteran underwent a VA psychiatric examination in 
February 1986, in conjunction with his claim for service 
connection for hypertension and a heart condition.  At that 
time, he reported that he was not working because he was 
"disabled," but did not specify the disabilities.  The 
examination report contains no findings referable to a 
psychiatric disability.  

On VA examination in February 1989, the veteran reported that 
he was retired.  He complained of poor memory and loosing his 
temper.  The diagnoses were generalized anxiety disorder, and 
some neurological defects thought to be due to infarcts.  His 
incapacity was described as moderate.  

On VA examination in March 1989, the veteran reported that he 
had been medically retired from a railroad because of 
hypertensions, and reasons he could not recall.  A report of 
psychological testing dated in June 1988 was associated with 
the examination report.  That report contained a diagnostic 
impression of mild multi-infarct dementia secondary to 
hypertension.

On the March 1989 VA examination, the diagnosis was 
generalized anxiety disorder.  The degree of incapacity was 
described as severe.

On VA examination on July 21, 1993, it was noted that the 
veteran continued to receive outpatient treatment for 
psychiatric symptoms and was unemployed.  The diagnosis 
included generalized anxiety disorder.  The examiner noted 
that his psychiatric incapacity was severe and that he was 
unemployable.  

In an April 1994 RO decision, the rating for his service-
connected nervous condition was increased to 70 percent 
disabling, effective January 11, 1993, the date of his claim 
for an increased evaluation.  

A formal claim for TDIU benefits was filed on January 9, 
1998.  In his application the veteran reported that he had 
last worked full-time in October 1980.  

On VA examination in February 2000, the examiner indicated 
that the veteran suffered from moderate to severe psychiatric 
incapacity.  It was noted that the veteran was not capable of 
working in his present state but did work in the past.  It 
was noted that the veteran felt that his job performance was 
impaired by anxiety and his difficulty complying with 
authority.  

In a March 2000 hearing officer's decision, entitlement to a 
TDIU rating was granted, effective January 9, 1998, the date 
of his formal claim for such benefits.  

Analysis

Although, VA treatment and examination records document that 
the veteran was unemployed as far back as January 1981, the 
records prior to July 21, 1993, do not attribute the 
unemployment to the service connected psychiatric disability.  

The report of the July 21, 1993 examination constitutes the 
first evidence that the veteran was unemployed and 
unemployable due to his service connected psychiatric 
disability.  As noted above, the veteran's service-connected 
anxiety disorder was rated 70 percent disabling, effective 
January 11, 1993, the date of his claim for an increased 
rating and he therefore met the percentage requirements of 38 
C.F.R. § 4.16(a) since that time.  Under Roberson, the 
January 1993 claim can be construed as an informal claim for 
TDIU benefits.  

Since entitlement arose after the January 1993 claim, the 
proper effective date for the TDIU is the date entitlement 
arose-July 21, 1993.  Absent evidence that entitlement to a 
TDIU was factually ascertainable prior to July 21, 1993, 
further revision to the assigned effective date is not 
warranted.

New and Material Evidence

In this case, in a December 2000 decision, the RO determined 
that new and material evidence to reopen a claims for service 
connection for heart condition and arthritis had not been 
submitted.  In this regard, the Board notes that service 
connection for osteophytic lipping of the left patella and 
myalgia of the upper and lower extremities was denied by 
Board decision dated in January 1967.  In a May 1986 
decision, service connection for hypertension and a heart 
condition, including as secondary to the veteran's service-
connected nervous condition, was denied.  The veteran was 
notified of these decisions in June 1986, and did not 
initiate an appeal.   

If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

With regard to the claim for service connection for 
arthritis, the RO denied entitlement to service connection 
for arthritis (as reflected in its March 1966 decision) on 
the basis that arthritis was not shown within one year of 
service, and that painful ankles, legs, and arms were of 
post-service origin.  The Board's January 1967 decision shows 
that current disability was unrelated to service.  

Evidence of record prior to the Board's final denial of 
January 1967 included service medical records which noted a 
complaint of painful arms and legs in 1945.  Separation 
examination in connection with his medical discharge due a 
nervous condition contained no clinical findings related to 
any musculoskeletal disorder, including arthritis.  Also of 
record at that time ,were the results of the February 1966 VA 
examination, including X-rays studies showing osteophytic 
lipping of the left knee with no other bone or joint 
pathology.  

Medical records associated with the file since 1967 include 
private medical records dated in December 1980 showing 
arthritic changes and a January 1981 record which reveals a 
diagnosis of cervical osteoarthritis.  In addition, the 
results of the February 1986 VA examination report reflected 
moderate limitation of motion of the cervical spine with 
degenerative osteoarthritis.  Slight limitation of right 
shoulder motion was also noted.  VA medical records dated 
from March 1996 to March 2000 continue to show treatment for 
osteoarthritis.  

With regard to the veteran's claim for service connection for 
a heart disorder, it is noted that at the time of the last 
final decision in May 1986, evidence on file included service 
medical records which were entirely negative for treatment, 
clinical findings or complaints related to a heart disorder.  
Also of record were private medical records dated in January 
1981 which reflected a diagnosis of hypertensive 
cardiovascular disease.  

Evidence received since the final 1986 decision, includes VA 
medical records showing ongoing treatment for hypertension 
and cardiovascular problems.  

With regard to arthritis, the additional VA medical records 
are new in that they show recent treatment, and arthritis in 
additional joints.  This evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims, because it does not in any way relate 
the current disability to service.  

With regard to hypertension and heart condition, the evidence 
received since the 1986 decision is cumulative.  It merely 
confirms evidence already of record that showed the presence 
of a current disability.  As to both the arthritis and the 
hypertension and heart condition claims, the presence of 
current disability, was established at the time of the prior 
final decisions.  The Board accordingly finds that the 
additional medical records do not constitute new and material 
evidence to support reopening of his claims.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for arthritis and secondary 
service connection for a heart disorder, the claims may not 
be reopened.  






						(CONTINUED ON NEXT PAGE)
ORDER

An effective date of July 21, 1993, for the grant of a TDIU 
is granted.  

New and material evidence not having been submitted, the 
application to reopen his claim for service connection for 
arthritis is denied.  

New and material evidence not having been submitted, the 
application to reopen his claim for service connection for a 
heart disorder is denied.  


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



